DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/10/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The claim limitations in the below chart have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the term “means” coupled with functional language without reciting sufficient structures to achieve the functions. Since the below claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they have been interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  After reviewing the specification, the following chart provides those structures that appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations.
Claims
Recitation
Corresponding Structure
17, 20-22
means for sensing an amplitude-modulated signal having a carrier frequency
the amplifier 114
17, 20-22
means for mixing the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal
the switch 116; or a multiplier and multiplicative mixer
17, 20-22
sampling means for undersampling the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal
the ADC 124
17, 20-22
means for setting the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate 


	


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
(1) “filtering means for filtering the frequency-downshifted signal to provide a filtered signal” in claim 17 because it recites sufficient structure in the form of “a bandpass filter having a passband”;
(2) “first electrode means adapted to couple with a biological object …the first electrode means being adapted to provide the excitation signal to the biological object the amplitude-modulated signal being representative of a response of the biological object to the excitation signal” because it includes a structural modifier “electrode”;
(3) “excitation signal generator means operable to generate an excitation signal at the carrier frequency” of claim 17 because it includes a structural modifier “excitation signal generator”; and

Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,385,443 (Denison)(previously cited), in view of the publication “Why Oversample when Undersampling can do the Job? (Texas Instruments)(previously cited), and further in view of U.S. Patent Application Publication No. .
Denison teaches a device capable of recovering data from an amplitude-modulated signal comprising: a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC of Denison; col. 26, lines 1-10 of Denison). 
Denison does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective 
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure physiological conditions, such as pulmonary edema, minute ventilation respiration (e.g., for sleep apnea), cardiac dynamics, and general tissue impedance (col. 5, lines 15-40, col. 6, lines 14-25, col. 8, line 60 to col. 9, line 10 of Denison).  Additionally, Denison teaches that tissues to which impedance may be measured include organ tissue, muscle tissue, adipose tissue, or other tissue for which the impedance may be measured to diagnose chronic or acute disease states or other medical conditions (col. 8, lines 45-55 and col. 23, lines 30-45 of Denison). Further, Denison provides that the device may be housed in an external medical device (col. 42, lines 45-60 of Denison).  

 With respect to claim 1, the combination teaches or suggest a device comprising: 
a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); 
a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 

a sampler operable to undersample the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments);
a controller operable to set the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji);
a first electrode adapted to couple with a biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of Mouradian);
an excitation signal generator operable to generate an excitation signal at the carrier frequency, the first electrode being adapted to provide the excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the excitation signal (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of Mouradian); and
a second electrode operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the sensing circuit, the second electrode being adapted 
a power source (the power source 732 of Denison); 
a wearable and non-invasive housing that at least partially encompasses the sensing circuit, the mixer, the filter, the sampler, and the power source, the wearable and non-invasive housing configured for removable attachment to the biological object (col. 24, lines 1-10; col. 39, lines 1-15; FIG. 16 of Denison in the housing of Mouradian); and 
a strap or band adapted to couple the wearable housing to a biological object (the wrist bands 604a, 6604b of Mouradian).
With respect to claim 2, the combination teaches or suggests that the amplitude-modulated signal is phase-modulated relative to the modulating signal (col. 5, lines 15-63; col. 8, line 47 to col. 9, line 9; col. 11, line 60 to col. 12, line 10; col. 19, lines 29-45 of Denison). 
With respect to claim 5, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of Mouradian). 
With respect to claim 7, the combination teaches or suggests that the excitation signal includes an electrical current signal and the response of the biological object to the excitation signal includes a voltage response of the biological object to the excitation signal based on the impedance (col. 3, lines 40-55; col. 5, lines 15-40; col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison). 

With respect to claim 12, the combination teaches or suggests that the filter includes a passive filter (the filter of the combination).
With respect to claim 13, the combination teaches or suggests that the controller is operable to set the carrier frequency (col. 8, line 45 – col. 9, line 10; col. 11, lines 5-25; col. 16, lines 5-15; FIG. 9; and the processor 722 of Denison suggest that that the carrier frequency and overall control of the device is operable by a controller and it would have been obvious to do so since a controller provides a user interface and automatic operation).
With respect to claim 15, the combination teaches or suggests that the mixer includes a switching device, and wherein the switching device includes a single pole, single throw (SPST) switch or a single pole, double throw (SPDT) switch (col. 7, lines 44-60; col. 11, lines 40-61of Denison). 
With respect to claim 16, the combination teaches or suggests that the mixing signal is a square wave signal (col. 10, lines 50-65; col. 11, lines 40-61; col. 14, lines 3-18 of Denison). 

s 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of U.S. Patent Application Publication No. 2009/00763346 (James)(previously cited) and U.S. Patent Application Publication No. 2014/0228666 (Ausin Sanchez).
Denison teaches a device capable of recovering data from an amplitude-modulated signal comprising: a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC of Denison; col. 26, lines 1-10 of Denison). 
Denison does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter 
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).2  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure physiological conditions, such as pulmonary edema, minute ventilation respiration (e.g., for sleep apnea), cardiac dynamics, and general tissue impedance (col. 5, lines 15-40, col. 6, lines 14-25, col. 8, line 60 to col. 9, line 10 of Denison).  Additionally, Denison teaches that tissues to which impedance may be measured include organ tissue, muscle tissue, adipose tissue, or other tissue for which the impedance may be measured to diagnose chronic or acute disease states or other medical conditions (col. 8, lines 45-55 and col. 23, lines 30-45 of Denison). Further, Denison 
James teaches the measuring of impedance (paragraphs 0108, 0132, 0134, 0136, 0184, 0198 of James) with the electronics housed in a device that is adhered to the patient (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  The electrodes are also at least partially housed in the device (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  Measuring impedance provides information for hidden fat or visceral fat in the subject (paragraph 0089 of Ausin Sanchez), which is a medical condition.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the skin impedance is measured while the device adheres to the patient, as embodied in FIGS. 2A-2B of James, because (1) Denison teaches or suggests an application of measuring impedance of organ tissue using an external medical device and James and Ausin Sanchez suggest one such application and/or (2) Denison teaches or suggests an application of measuring impedance to diagnose medical conditions using an external medical device and James and Ausin Sanchez suggest one such application.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least partially house the electrodes in the device since it would provide better protection to the electrodes.  
With respect to claim 17, the combination teaches or suggests a device comprising:
means for sensing an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison);

filtering means for filtering the frequency-downshifted signal to provide a filtered signal, the filtering means including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); and 
sampling means for undersampling the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments); and
means for setting the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji);
first electrode means adapted to couple with a biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison);
excitation signal generator means operable to generate an excitation signal at the carrier frequency, the first electrode means being adapted to provide the excitation signal to the biological object the amplitude-modulated signal being representative of a response of the biological object to the excitation signal (col. 8, lines 30-60; col. 11, lines 5-25; 
second electrode means operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the means for sensing, the second electrode means being adapted to couple with the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison);
a power source (the power source 732 of Denison); 
a wearable and non-invasive housing that at least partially encompasses the means for sensing, the means for mixing, the filtering means, the sampling means, the excitation signal generator means, the first electrode means, the second electrode means, and the power source, the wearable and non-invasive housing configured for removable attachment to the biological object (col. 24, lines 1-10; col. 39, lines 1-15; FIG. 16 of Denison; paragraphs 0106-0111 of James; FIGS. 2A-2B of James; the above 103 analysis involving Ausin Sanchez); and 
an adhesive adapted to couple the wearable housing to the biological object (the adhesive of James).
With respect to claim 20, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of James). 
With respect to claim 22, the combination teaches or suggests that the excitation signal includes an electrical current signal; and the response of the biological object to the excitation .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of Mouradian, and further in view of any one of U.S. Patent Application Publication No. 2013/0023946 (Valvano)(previously cited), U.S. Patent Application Publication No. 2015/0342497 (Maktura)(previously cited), U.S. Patent Application Publication No. 2013/0331678 (Lading)(previously cited), U.S. Patent Application Publication No. 2012/0157866 (Ross)(previously cited), U.S. Patent Application Publication No. 2003/0004432 (Assenheimer)(previously cited), or U.S. Patent No. 4,880,014 (Zarowitz)(previously cited).
The combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraph 0039 of Valvano; paragraph 0004 of Maktura; paragraphs 0043 and 0084 of Lading; paragraph 0033 of Ross; paragraph 0051 of Assenheimer; or col. 6 of Zarowitz).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Valvano; Maktura; Lading; 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of James and Ausin Sanchez, and further in view of any one of Valvano, Maktura, Lading, Ross, Assenheimer, or Zarowitz.
The combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraph 0039 of Valvano; paragraph 0004 of Maktura; paragraphs 0043 and 0084 of Lading; paragraph 0033 of Ross; paragraph 0051 of Assenheimer; or col. 6 of Zarowitz).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claims 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further in view of U.S. Patent Application Publication No. 2009/00763346 (James)(previously cited) and U.S. Patent Application Publication No. 2001/0044588 (Mault).
Denison teaches a device capable of recovering data from an amplitude-modulated signal comprising: a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal 
Denison does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a stop band for the integrator of Denison since (1) Denison teaches that other circuitry may be used and Stanslaski teaches such circuitry, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter 3  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure physiological conditions, such as pulmonary edema, minute ventilation respiration (e.g., for sleep apnea), cardiac dynamics, and general tissue impedance (col. 5, lines 15-40, col. 6, lines 14-25, col. 8, line 60 to col. 9, line 10 of Denison).  Additionally, Denison teaches that tissues to which impedance may be measured include organ tissue, muscle tissue, adipose tissue, or other tissue for which the impedance may be measured to diagnose chronic or acute disease states or other medical conditions (col. 8, lines 45-55 and col. 23, lines 30-45 of Denison). Further, Denison provides that the device may be housed in an external medical device (col. 42, lines 45-60 of Denison).  
James teaches the measuring of impedance (paragraphs 0108, 0132, 0134, 0136, 0184, 0198 of James) with the electronics housed in a device that is adhered to the patient (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  The electrodes are also at least partially housed in the device (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  Measuring impedance provides information for hydration level in the subject (paragraph 0018 of Mault), which is a medical condition.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  
With respect to claim 17, the combination teaches or suggests a device comprising:
means for sensing an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison);
means for mixing the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 
filtering means for filtering the frequency-downshifted signal to provide a filtered signal, the filtering means including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); and 

means for setting the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji);
first electrode means adapted to couple with a biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison);
excitation signal generator means operable to generate an excitation signal at the carrier frequency, the first electrode means being adapted to provide the excitation signal to the biological object the amplitude-modulated signal being representative of a response of the biological object to the excitation signal (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison); and
second electrode means operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the means for sensing, the second electrode means being adapted to couple with the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison);
a power source (the power source 732 of Denison); 

an adhesive adapted to couple the wearable housing to the biological object (the adhesive of James).
With respect to claim 20, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of James). 
With respect to claim 22, the combination teaches or suggests that the excitation signal includes an electrical current signal; and the response of the biological object to the excitation signal includes a voltage response of the biological object to the excitation signal based on the impedance (col. 3, lines 40-55; col. 5, lines 15-40; col. 8, lines 30-60; col. 11, lines 5-25; col. 16, lines 30-64; col. 19, line 44 to col. 20, line 5; col 21, line 60 to col. 24, line 14 of Denison; the application of James).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, and further .
The combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraph 0039 of Valvano; paragraph 0004 of Maktura; paragraphs 0043 and 0084 of Lading; paragraph 0033 of Ross; paragraph 0051 of Assenheimer; or col. 6 of Zarowitz).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain the desired results based on the application, tissue, and procedures.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Valvano; Maktura; Lading; Ross; Assenheimer; or Zarowitz as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claims 1-2, 5-7, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication No. 2013/0331678 (Lading)(previously cited), in view of Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, in view of James, and further in view of U.S. Patent Application Publication No. 2007/0208232 (Kovacs).
Lading teaches a device capable of recovering data from an amplitude-modulated signal comprising excitation electrodes, sensing electrodes, a bandpass filter filtering the sensed signal, a mixer mixing the filtered signal, a low pass filter filtering the mixed signal, and a digital converter (FIGS. 2a-2B and paragraphs 0104-0115 of Lading).  
In the same field of impedance measuring, Denison teaches a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC of Denison; col. 26, lines 1-10 of Denison). Denison teaches that such an arrangement will provide stable measurements at low frequency with lower power consumption (abstract and cols. 1-2 of Denison).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amplifier 26 of Denison, the modulator 28 of Denison); the integrator 30 of Denison, and the ADC of Denison in place of the bandpass filter, mixer, low pass filter, and digital converter of Lading since (1) it is a simple substitution of 
The combination does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a stop band for the integrator of Denison since (1) Denison teaches that other circuitry may be used and Stanslaski teaches such circuitry, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).4  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the 
Lading teaches the use of an adhesive patch with the electronics 14 disposed thereon (FIGS. 2A-2B of Lading). James teaches that the electronics are contained within the structures that make up the external housing (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contain the electronics within a housing so as to protect the components.
Lading teaches the use of adhesive (paragraph 0198).   Kovacs teaches that straps are a suitable substitute for adhesive or can be used in addition to adhesive (paragraph 0034 of Kovacs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use straps in place of the adhesive since it is a simple substitute for one known element for another to obtain predictable results.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use straps in addition to the adhesive since it makes the attachment of the patch most secure.
With respect to claim 1, the combination teaches or suggest a device comprising: 
a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); 
a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-
a filter operable to filter the frequency-downshifted signal to provide a filtered signal, the filter including a bandpass filter having a passband (the filter of Stanslaski replacing the integrator 30 of Denison), the passband having a fixed center frequency (the above 103 analysis; paragraphs 0061-0062 of Koshiji); 
a sampler operable to undersample the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments);
a controller operable to set the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji);
a first electrode adapted to couple with a biological object (the excitation electrodes of Lading);
an excitation signal generator operable to generate an excitation signal at the carrier frequency, the first electrode being adapted to provide the excitation signal to the biological object, the amplitude-modulated signal being representative of a response of the biological object to the excitation signal (the excitation generator of Lading); and
a second electrode operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the sensing circuit, the second electrode being adapted to couple with the biological object (the sensing electrodes of Lading);

a wearable and non-invasive housing that at least partially encompasses the sensing circuit, the mixer, the filter, the sampler, and the power source, the wearable and non-invasive housing configured for removable attachment to the biological object (the patch of Lading as modified by the teachings of James); and 
a strap or band adapted to couple the wearable housing to a biological object (the strap of Kovacs).
With respect to claim 2, the combination teaches or suggests that the amplitude-modulated signal is phase-modulated relative to the modulating signal (col. 5, lines 15-63; col. 8, line 47 to col. 9, line 9; col. 11, line 60 to col. 12, line 10; col. 19, lines 29-45 of Denison). 
With respect to claim 5, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (paragraph 0104-0115 of Lading). 
With respect to claim 6, it is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraphs 0043 and 0084 of Lading).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Lading as a starting point so as to obtain the desired results based on the application, tissue, and procedures.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Lading as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
With respect to claim 7, the combination teaches or suggests that the excitation signal includes an electrical current signal and the response of the biological object to the excitation signal includes a voltage response of the biological object to the excitation signal based on the impedance (paragraph 0104-0115 of Lading). 
With respect to claim 10, the combination teaches or suggests that the undersampling frequency is greater than twice a bandwidth of the filtered signal (Page 2 of Texas Instruments states that “the sampling frequency needs to be twice the signal bandwidth” which suggests that the minimum of the sampling frequency needs to be twice the signal bandwidth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sampling frequency greater than twice the signal bandwidth since having a sampling frequency twice the signal bandwidth is required at a minimum and a larger frequency will ensure that sufficient data is acquired from the signal).  
With respect to claim 12, the combination teaches or suggests that the filter includes a passive filter (the filter of the combination).
With respect to claim 13, the combination teaches or suggests that the controller is operable to set the carrier frequency (col. 8, line 45 – col. 9, line 10; col. 11, lines 5-25; col. 16, lines 5-15; FIG. 9; and the processor 722 of Denison suggest that that the carrier frequency and 
With respect to claim 15, the combination teaches or suggests that the mixer includes a switching device, and wherein the switching device includes a single pole, single throw (SPST) switch or a single pole, double throw (SPDT) switch (col. 7, lines 44-60; col. 11, lines 40-61of Denison). 
With respect to claim 16, the combination teaches or suggests that the mixing signal is a square wave signal (col. 10, lines 50-65; col. 11, lines 40-61; col. 14, lines 3-18 of Denison). 

Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lading, in view of Denison, in view of Texas Instruments, and further in view of Stanslaski, and further in view of Koshiji, in view of James.
Lading teaches a device capable of recovering data from an amplitude-modulated signal comprising excitation electrodes, sensing electrodes, a bandpass filter filtering the sensed signal, a mixer mixing the filtered signal, a low filter filtering the mixed signal, and a digital converter (FIGS. 2a-2B and paragraphs 0104-0115 of Lading).  
In the same field of impedance measuring, Denison teaches a sensing circuit operable to sense an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison); a mixer operable to mix the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency (the modulator 28 of Denison); a filter operable to filter the frequency-downshifted signal to provide a filtered signal (the integrator 30 of Denison); and a sampler to provide a digital signal, the digital signal being representative of a modulating signal (the ADC 
The combination does not teach that the sampler is operable to undersample the filtered signal at an undersampling frequency to provide a digital signal.  Texas Instruments teaches the undersampling provides numerous advantages including lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data (page 7 of Texas Instruments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ADC of Denison operable to undersample the filtered signal at an undersampling frequency to provide a digital signal so as to gain the advantages of lower power consumption for the ADC, lower cost for the ADC, and easier capture of ADC data.
Denison teaches the use of an integrator 30 for filtering, but also states that other types of circuitry may be used (col. 12, lines 5-25 of Denison).  Stanslaski teaches that a low-pass filter that includes a pass band and a stop band is equivalent to an integrator (paragraph 0061 of Stanslaski).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a low-pass filter that includes a pass band and a stop band for the integrator of Denison since (1) Denison teaches that other circuitry may be used 
Koshiji teaches that the design of circuitry using a bandpass filter involves setting a center frequency of the bandpass filter to be that of the incoming signal to the bandpass filter (paragraphs 0061-0062 of Koshiji).5  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the center frequency of the bandpass filter is set to the frequency of the incoming signal since a center frequency of the bandpass filter is required and Koshiji teaches how such a center frequency can be determined and/or it ensures the most desired frequencies are not filtered out.
Lading teaches the use of an adhesive patch with the electronics 14 disposed thereon (FIGS. 2A-2B of Lading). James teaches that the electronics are contained within the structures that make up the external housing (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contain the electronics within a housing so as to protect the components.
With respect to claim 17, the combination teaches or suggests a device comprising:
means for sensing an amplitude-modulated signal having a carrier frequency (the amplifier 26 of Denison);
means for mixing the amplitude-modulated signal with a mixing signal having a mixing frequency to provide a frequency-downshifted signal having an intermediate frequency less than the carrier frequency and greater than a modulating frequency of a modulating signal creating amplitude modulation of the amplitude-modulated signal (the modulator 28 of Denison; col. 7, lines 44-60; col. 11, lines 40-61 of Denison); 

sampling means for undersampling the filtered signal at an undersampling frequency to provide a digital signal, the digital signal being representative of the modulating signal (the ADC of Denison as modified; col. 26, lines 1-10 of Denison; page 7 of Texas Instruments); and
means for setting the mixing frequency of the mixing signal to provide the frequency-downshifted signal with the intermediate frequency equal to the fixed center frequency of the passband (the above 103 analysis; paragraphs 0061-0062 of Koshiji);
first electrode means adapted to couple with a biological object the excitation electrodes of Lading);
excitation signal generator means operable to generate an excitation signal at the carrier frequency, the first electrode means being adapted to provide the excitation signal to the biological object the amplitude-modulated signal being representative of a response of the biological object to the excitation signal (the excitation generator of Lading); and
second electrode means operable to receive the amplitude-modulated signal and to pass the amplitude-modulated signal to the means for sensing, the second electrode means being adapted to couple with the biological object (the sensing electrodes of Lading);
a power source (the battery of Lading); 

an adhesive adapted to couple the wearable housing to the biological object (the adhesive of Lading).
With respect to claim 20, the combination teaches or suggests that the modulating signal is representative of an impedance of the biological object (paragraphs 0104-0115 of Lading). 
With respect to claim 21, the combination teaches the use of impedance measurements.  It is known in the art to use a carrier frequency for the excitation in the wide range of frequencies including 1 MHz (paragraphs 0043 and 0084 of Lading).  The variety and range of frequencies to choose from is based on the application, tissue, and procedures.  As such, the carrier frequency is a results-effective variable that would have been optimized through routine experimentation based on the application, tissue, and procedures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the carrier frequency using the frequencies provided in Lading as a starting point so as to obtain the desired results based on the application, tissue, and procedures.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method using Lading as a starting point so as to obtain a carrier frequency greater than or equal to 1 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ Please see MPEP 2144.05).
With respect to claim 22, the combination teaches or suggests that the excitation signal includes an electrical current signal; and the response of the biological object to the excitation signal includes a voltage response of the biological object to the excitation signal based on the impedance (paragraphs 0104-0115 of Lading).

Response to Arguments
The Applicant’s arguments filed 2/10/2021 have been fully considered.
Prior art rejections
The Applicant asserts:

    PNG
    media_image1.png
    376
    972
    media_image1.png
    Greyscale

This argument is not persuasive.  Claim 1 is rejected over Denison, Texas Instruments, Stanslaski, Koshiji, and Mouradian. Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure physiological conditions, such as pulmonary edema, minute ventilation respiration (e.g., for sleep apnea), cardiac dynamics, and general tissue impedance (col. 5, lines 
Mouradian teaches the measuring of skin impedance (paragraphs 0014, 0035, 0038-0039, 0045-0046, 0051, 0053, 0054, 0063-0064, and 0068-0069 of Mouradian) with electronics housed in a device worn on person’s wrist (paragraphs 0055-0056 of Mouradian; FIGS. 6a-6b of Mouradian) so as to determine the medical condition of a level of substance (such as, glucose) for a subject.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the skin impedance is measured while the device is worn on a person’s wrist, as embodied in FIGS. 6a-6b of Mouradian, because (1) Denison teaches or suggests an application of measuring impedance of organ tissue using an external medical device and Mouradian teaches one such application and/or (2) Denison teaches or suggests an application of measuring impedance to diagnose medical conditions using an external medical device and Mouradian teaches one such application.  
Thus, the combination, including the teachings of Denison and Mouradian, teaches or suggests a wearable and non-invasive housing that at least partially encompasses the sensing circuit, the mixer, the filter, the sampler, and the power source, the wearable and non-invasive housing configured for removable attachment to the biological object; and a strap or band 
The Applicant asserts:

    PNG
    media_image2.png
    423
    980
    media_image2.png
    Greyscale

Claim 17 is rejected over (1) Denison, Texas Instruments, Stanslaski, Koshiji, James, and Ausin Sanchez; and (2) Denison, Texas Instruments, Stanslaski, Koshiji, James, and Mault.  Both combinations teach or suggest the combination of features of claim 17, as outlined above.   For example with respect to Denison, Texas Instruments, Stanslaski, Koshiji, James, and Ausin Sanchez, Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure physiological conditions, such as pulmonary edema, minute ventilation respiration (e.g., for sleep apnea), cardiac dynamics, and general tissue impedance (col. 5, lines 15-40, col. 6, lines 14-25, col. 8, line 60 to col. 9, line 10 of Denison).  Additionally, Denison teaches that tissues to which impedance may be measured include organ tissue, muscle tissue, adipose tissue, or other tissue for which the impedance may be measured to diagnose chronic or acute disease states or other medical conditions (col. 8, lines 45-55 and col. 23, lines 30-45 of Denison). Further, Denison 
James teaches the measuring of impedance (paragraphs 0108, 0132, 0134, 0136, 0184, 0198 of James) with the electronics housed in a device that is adhered to the patient (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  The electrodes are also at least partially housed in the device (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  Measuring impedance provides information for hidden fat or visceral fat in the subject (paragraph 0089 of Ausin Sanchez), which is a medical condition.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the skin impedance is measured while the device adheres to the patient, as embodied in FIGS. 2A-2B of James, because (1) Denison teaches or suggests an application of measuring impedance of organ tissue using an external medical device and James and Ausin Sanchez suggest one such application and/or (2) Denison teaches or suggests an application of measuring impedance to diagnose medical conditions using an external medical device and James and Ausin Sanchez suggest one such application.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least partially house the electrodes in the device since it would provide better protection to the electrodes.  
 With respect to Denison, Texas Instruments, Stanslaski, Koshiji, James, and Mault, Denison teaches that the device may be configured to measure impedances of physiological importance, such as tissue impedance measuring to be used to measure physiological conditions, such as pulmonary edema, minute ventilation respiration (e.g., for sleep apnea), cardiac 
James teaches the measuring of impedance (paragraphs 0108, 0132, 0134, 0136, 0184, 0198 of James) with the electronics housed in a device that is adhered to the patient (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  The electrodes are also at least partially housed in the device (paragraphs 0106-0111 of James; FIGS. 2A-2B of James).  Measuring impedance provides information for hydration level in the subject (paragraph 0018 of Mault), which is a medical condition.  Additionally, it is known that the skin is an organ tissue (see the web article “Diagram of the Human Integumentary System (Infographic)” by Toro, Ross, March 18, 2013).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that the skin impedance is measured while the device adheres to the patient, as embodied in FIGS. 2A-2B of James, because (1) Denison teaches or suggests an application of measuring impedance of organ tissue using an external medical device and James and Mault suggest one such application and/or (2) Denison teaches or suggests an application of measuring impedance to diagnose medical conditions using an external medical device and James and Mault suggest one such application.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least partially house the electrodes in the device since it would provide better protection to the electrodes.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This teaching is also found in paragraph 0182 of U.S. Patent Application Publication No. 2005/0018201 (de Boer) and paragraph 0046 of U.S. Patent Application Publication No. 2010/0246420 (Tu).
        2 This teachings is also found in paragraph 0182 of de Boer and paragraph 0046 of Tu.
        3 This teachings is also found in paragraph 0182 of de Boer and paragraph 0046 of Tu.
        4 This teaching is also found in paragraph 0182 of U.S. Patent Application Publication No. 2005/0018201 (de Boer) and paragraph 0046 of U.S. Patent Application Publication No. 2010/0246420 (Tu).
        5 This teaching is also found in paragraph 0182 of U.S. Patent Application Publication No. 2005/0018201 (de Boer) and paragraph 0046 of U.S. Patent Application Publication No. 2010/0246420 (Tu).